DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08 August 2022 have been fully considered but they are not persuasive.
Applicant argues, pg. 8, that Drugeon does not disclose “processing ‘diagonal lines of pixels along the diagonal border’ between non-rectangular prediction regions within a coding block… [or] filtering along prediction region boundaries within a coding block and as a result, the triangular prediction images within a rectangular coding block”.
In response, this argument appears to be an attempt to restate, in a rather confusing manner, the prima facie case of obviousness and particularly the admitted difference between Drugeon and claim 1.  The last office action, and this one, admits Drugeon’s filtering/processing of a number of diagonal lines of pixels along a diagonal border is with respect to the reconstructed blocks not the residual signals, while such residual signals comprise a difference between the prediction areas and the non-rectangular prediction region.  
Quite notably Applicant ignores the main thrust of the rejection in which two references (Lee and Chernyak) are demonstrated to teach the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks).  Indeed Applicant fails to address the asserted evidence on this point including
a) Chernyak listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied and/or where such filters should be applied including filter control data in paragraph [0064]); and
b) Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].
Further as to Lee, Applicant similarly argues that Lee fails to teach “processing ‘diagonal lines of pixels along the diagonal border’ between non-rectangular prediction regions within a coding block”.  This argument is similar to the one raised above for Drugeon.  
In further response, both Lee and Chernya teache the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal borders are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block and thus filters a number of diagonal lines of pixels along a diagonal border between the first and second residuals that minimizes inconsistencies of pixel values of pixels along the diagonal border as claimed.  Moreover, this diagonal border filter filters/processes diagonal lines of pixels along the diagonal border between the residuals (aka the non-rectangular prediction regions within a coding block as argued).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (pg. 9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Applicant’s hindsight argument is wholly countered by a variety of asserted and unchallenged obviousness rationales as follows:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering (that processes diagonal lines of pixels, along a diagonal border between the first and second reconstructed blocks and that minimizes inconsistencies of pixel values of pixels along the diagonal border) that is applied along the diagonal border between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
 It is noted that Applicant’s arguments fail to specifically address any of the asserted obviousness rationales (copied above and present in the last office action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon (US 20200092563 A1), Lee (US 2021/0021818 A1), and Chernyak (US 20190089953 A1).

Claim 1
	In regards to claim 1, Drugeon discloses a method comprising: 
receiving video data associated with a plurality of frames, {see Fig. 1 in which splitter 102 receives pictures (frames) of a video as further discussed in paragraphs [0127] and [0132]-[0133};   
wherein the video data indicates a coding block partitioned into a first non-rectangular prediction region and a second non-rectangular prediction region {Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3.  As to the first and second non-rectangular prediction regions see Fig. 37, [0055], [0371]-[0372] illustrating/discussing partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shapes.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining a first prediction area in one or more reference frames, that corresponds to the first non-rectangular prediction region, and a second prediction area in the one or more reference frames, that corresponds to the second non-rectangular prediction region {inter predictor 126 generates a plurality of prediction regions/images having shapes different from a rectangle which correspond to the claimed first and second non-rectangular prediction regions (e.g. the triangular regions) as further discussed in paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] provide an overview of conventional inter-prediction coding while paragraphs [0241]-[0243] clarifies that the inter predictor 126 performs inter prediction coding by referring to blocks in a reference pictures stored in frame memory 122.  As further stated therein inter predictor 126 performs motion estimation in a reference picture to find a reference block or sub-block which best matches the current block or sub-block.  This conventional process, when applied to the triangular (first and second non-rectangular prediction regions) determines the claimed first and second prediction areas one or more references frames, that corresponds to the first and second non-rectangular prediction regions.  See paragraph [0228] for evidence re determining the prediction areas based on one or more predetermined criteria (parameters).  See also paragraphs [0241]-[0243] describing inter predictor 126 operations};
determining a first residual signal comprising a difference between the first prediction area and the first non-rectangular prediction region and a second residual signal comprising a difference between the second prediction area and the second non-rectangular prediction region
 {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the prediction region while noting that [0372]-[0374] clarify that the inter prediction process may generate plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};
processing, 
 {see loop filter 120 which may function as a deblocking filter along the border to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Recall that these partitions may be also be triangular as per Fig. 37, [0055], [0371]-[0372] such that the block boundary would be a diagonal boundary/border.  Moreover, Drugeon adapts the filter based on various characteristics including the boundary determiner 1201; filter determiner 1203 that determines whether to perform deblocking filter processing based on the pixel value of at least one surrounding pixel located around the current pixel; and/or the strong/weak deblocking filter based on pixel values and quantization parameters of the coding block}; and
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 perform encoding as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a diagonal border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.  Drugeon is also not relied upon to disclose that the processing along the diagonal border/boundary to minimize inconsistencies is based on a size of the coding block as also indicated above using strikethrough font.
Lee is an analogous reference because it is directed to video coding that applies block partitioning {[0062], Fig. 3, [0140]-[0146] including non-rectangular and even triangular partitioning with diagonal borders/boundaries as claimed}, intra-prediction, inter-prediction, in-loop filtering, and determining residual signals {see Figs. 1-3 and 8-10 and [0102]-[0111], [0117] and citations below}.
Lee also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks that minimizes inconsistencies of pixel values of the one or more pixels along the border {see Figs. 8-9 and paragraphs [0368]-[0387].  Significantly, these sections of Lee further teach that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392]}.
In further detail and more specifically addressing the claim, Lee also teaches 
processing, based on a size of the coding block, a number of diagonal lines of pixels, along a diagonal border between the first residual and the second residual that minimizes inconsistencies of pixel values of pixels along the diagonal border
{As to “diagonal” see [0060]-[0062] in which the basic unit being processed (e.g. coding block or residual block) may have a triangular shape and thereby a diagonal border separating the triangular residual blocks.  See also [0242]-[0243] where filtering varies based on shape of the block.   As to “based on the size of the coding block” see [0224], [0238]-[0241], [0285]-[0287] where the filter size and number of lines in the filter increases when the current coding block is larger.  Moreover, see [0266]-[0287], [0383], [0395] discussing filter type variations including using different numbers of filter taps (N-tap filter), filter shapes (horizontal, vertical, diagonal, cross-shaped).  
Even further, Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal borders are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block and thus filters a number of diagonal lines of pixels along a diagonal border between the first and second residuals that minimizes inconsistencies of pixel values of pixels along the diagonal border as claimed.}
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Reinforcing Lee teachings on filter interchangeable equivalents, Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied and/or where such filters should be applied including filter control data in paragraph [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering (that processes diagonal lines of pixels, along a diagonal border between the first and second reconstructed blocks and that minimizes inconsistencies of pixel values of pixels along the diagonal border)
that is applied along the diagonal border between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal border between residual signals (blocks) such that the deblocking         filter processing determines, based on a size of the coding block, a number of diagonal lines of pixels along a border between the first residual and the second residual to process that minimizes inconsistencies of pixel values of pixels along the diagonal border as taught by Lee because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the deblocking loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks which is the very definition and purpose of deblocking filters including along the diagonal borders between the triangular blocks specifically disclosed by both Drugeon and Lee and where such diagonal borders would similarly benefit from deblocking just as square blocks benefit by removing block distortion generated in boundaries between blocks as also specifically motivated in [0122] of Lee; in other words, motivation includes less noticeable diagonal block boundaries that may occur due to the triangular partitioning used by Drugeon and Lee); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
Claim 2
	In regards to claim 2, Drugeon discloses wherein the first non-rectangular prediction region comprises a first triangular region of the coding block, and the second non-rectangular prediction region comprises at least one of:  a second triangular region of the coding block, or a non-triangular region of the coding block
{see paragraphs [0371]-[0376].  Fig. 2 and paragraphs [0134], [0223]-[0228] clarifying that the inter predictor 126 generates prediction blocks of the current block (e.g. the two triangular shaped CU partitions shown in Fig. 37.  See also the explanation and citations made for claim 1.  Moreover, Fig. 37 illustrates partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions may have a triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374].  Taken together, Drugeon disclose partitioning into triangular and trapezoidal shaped images/regions (different shapes from each other with triangular and trapezoided specifically taught as options).  As such, these “non-rectangular” prediction region shapes (triangle and trapezoid) are within the claim language reciting “triangular region” and “non-rectangular region”.}.

Claims 3 and 4 (Cancelled)

Claims 8 and 9 (Withdrawn)

Claim 11
With two noted exceptions, the rejection of claim 1 above applies mutatis mutandis to the corresponding limitations of claim 11 due to the highly parallel claim language.  
The first noted exception is that the first and second “non-rectangular prediction regions” of claim 1 are more broadly recited in claim 11 as first and second “prediction regions”.  The evidence cited above for claim 1 regarding non-rectangular prediction regions necessarily applies to the broader recitation thereof in claim 11.
The second noted exception is the “border between the first residual signal and the second residual” in the processing step of claim 1 is recited in the corresponding processing step of claim 11 as “a diagonal boundary between the first residual signal and the second residual”.  The diagonal boundary of claim 11 is similar to the border of claim 1. As to this diagonal boundary limitation see Drungeon’s loop filter 120 which functions as a deblocking filter to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border/boundary between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Moreover, the partitioned coding blocks and thereby the filtered/processed residual signals may have a triangular shape as shown in Fig. 37 of Drugeon thus creating a diagonal boundary as claimed.  Lee also teaches that the filtering may be based on whether the current block is a non-square shape in [0380], [0392] and also teaches a triangular shape in [0062] thus further supporting the conventional nature of diagonal boundaries between triangular-shaped block partitions.}.
For clarity Lee also teaches processing, based on a size of the coding block, a number of diagonal lines of pixels, along a diagonal boundary between the first residual and the second residual that minimizes inconsistencies of pixel values of pixels along the diagonal boundary. {As to “diagonal” see [0060]-[0062] in which the basic unit being processed (e.g. coding block or residual block) may have a triangular shape and thereby a diagonal boundary separating the triangular residual blocks.  See also [0242]-[0243] where filtering varies based on shape of the block.   As to “based on the size of the coding block” see [0224], [0238]-[0241], [0285]-[0287] where the filter size and number of lines in the filter increases when the current coding block is larger.  Moreover, see [0266]-[0287], [0383], [0395] discussing filter type variations including using different numbers of filter taps (N-tap filter), filter shapes (horizontal, vertical, diagonal, cross-shaped).  Even further, Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal boundaries are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block as claimed.}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering (that processes diagonal lines of pixels, along a diagonal boundary between the first and second reconstructed blocks and that minimizes inconsistencies of pixel values of pixels along the diagonal boundary) that is applied along the diagonal border between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal boundary between residual signals (blocks) such that the deblocking         filter processing determines, based on a size of the coding block, a number of diagonal lines of pixels along a boundary between the first residual and the second residual to process that minimizes inconsistencies of pixel values of pixels along the diagonal boundary as taught by Lee because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the deblocking loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks which is the very definition and purpose of deblocking filters including along the diagonal borders between the triangular blocks specifically disclosed by both Drugeon and Lee and where such diagonal borders would similarly benefit from deblocking just as square blocks benefit by removing block distortion generated in boundaries between blocks as also specifically motivated in [0122] of Lee; in other words, motivation includes less noticeable diagonal block boundaries that may occur due to the triangular partitioning used by Drugeon and Lee); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   

Claim 12
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 12 due to the parallel claim language.  

Claims 17 and 18 (Withdrawn)

Claims 10, 13 and 19 (Cancelled)

Independent Claim 20
	In regards to claim 20, Drugeon discloses a method comprising:
partitioning a coding block, of a plurality of coding blocks that are based on a partitioned video frame, into a first prediction region and a second prediction region
{Fig.1, splitter 102 partitions each input picture (frame) into coding blocks [aka coding units (CU) or transform units (TU)] as further described in paragraphs [0133],[0144]-[0153] and Fig. 3 thus meeting the “coding blocks that are based on a partitioned video frame.  As to partitioning the coding blocks see Fig. 37 illustrating partitioning the coding block into prediction images (regions) while noting that these partitioned images/regions have triangular (non-rectangular) shape.  Other prediction image/region shapes include trapezoids and shapes that are the same or different from each other are also disclosed.  See paragraphs [0372]-[0374]};
determining a first residual signal comprising a difference between a first prediction area, determined based on one or more predetermined criteria, in one or more reference frames and the first prediction region {see subtractor 104, Fig. 1, that generates a residual which is a difference between the prediction area and the prediction region while noting that [0372]-[0374] clarify that the inter prediction process may generate plural prediction areas (partitions) of the current block (e.g. the triangular shaped CUs of Fig. 37) such that the residual calculation would include two residuals, one for each of the predication areas (partitions)};
determining a second residual signal comprising a difference between a second prediction area, determined based on one or more predetermined criteria, in one or more reference frames, and the second prediction region {see above evidence applied in the step determining a first residual signal};
filtering, 
{see loop filter 120 which may function as a deblocking filter along the border to reduce distortion (minimize inconsistencies) that occurs at block boundaries (the border between the partitioned coding blocks) as further discussed in paragraphs [0204]-[0221].  Recall that these partitions may be also be triangular as per Fig. 37, [0055], [0371]-[0372] such that the block boundary would be a diagonal boundary/border.  Moreover, Drugeon adapts the filter based on various characteristics including the boundary determiner 1201; filter determiner 1203 that determines whether to perform deblocking filter processing based on the pixel value of at least one surrounding pixel located around the current pixel; and/or the strong/weak deblocking filter based on pixel values and quantization parameters of the coding block}; and
encoding the coding block comprising the first residual signal and the second residual signal {Fig. 1, transformer 106 and entropy encoder 110 encode as further described in paragraphs [0136]-[0137], [0182]-[0183]}.
Although Drugeon performs processing (filtering) to minimize inconsistencies of pixel values along a diagonal border between coding blocks (see above), Drugeon performs such filtering on the reconstructed blocks (Fig. 1, paragraph [0186]-[0196], loop filter 120) and is therefore not relied upon to disclose applying such processing/filtering to the residual signals as indicated above using strikethrough font.  Drugeon is also not relied upon to disclose that the filtering along the diagonal border/boundary to minimize inconsistencies is based on a size of the coding block as also indicated above using strikethrough font.
Lee is an analogous reference because it is directed to video coding that applies block partitioning {[0062], Fig. 3, [0140]-[0146] including non-rectangular and even triangular partitioning with diagonal borders/boundaries as claimed}, intra-prediction, inter-prediction, in-loop filtering, and determining residual signals {see Figs. 1-3 and 8-10 and [0102]-[0111], [0117] and citations below}.
Lee also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, one or more pixels along a border between the blocks that minimizes inconsistencies of pixel values of the one or more pixels along the border {see Figs. 8-9 and paragraphs [0368]-[0387].  Significantly, these sections of Lee further teach that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block).  Even further, the filtering may be based on whether the current block is a non-square shape in [0380], [0392]}.
In further detail and more specifically addressing the claim, Lee also teaches 
filtering, based on a size of the coding block, a number of diagonal lines of pixels, along a diagonal boundary between the first residual and the second residual that minimizes inconsistencies of pixel values of pixels along the diagonal boundary
{As to “diagonal” see [0060]-[0062] in which the basic unit being processed (e.g. coding block or residual block) may have a triangular shape and thereby a diagonal border separating the triangular residual blocks.  See also [0242]-[0243] where filtering varies based on shape of the block.   As to “based on the size of the coding block” see [0224], [0238]-[0241], [0285]-[0287] where the filter size and number of lines in the filter increases when the current coding block is larger.  Moreover, see [0266]-[0287], [0383], [0395] discussing filter type variations including using different numbers of filter taps (N-tap filter), filter shapes (horizontal, vertical, diagonal, cross-shaped).  
Even further, Lee’s teaches the equivalence of applying this filter to residual signals (residue samples) prediction samples, reference samples and reconstructed samples as per [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].  Taken together, Lee’s triangular-shaped residual blocks with diagonal borders are filtered by a diagonally shaped filter having a number of taps, N, that varies based on size of the coding block and thus filters a number of diagonal lines of pixels along a diagonal border between the first and second residuals that minimizes inconsistencies of pixel values of pixels along the diagonal border as claimed.}
Chernyak is a highly analogous reference because it teaches video coding/decoding having many similarities to the instant invention and Drugeon including using block partitioning 103, block compression 105, inter prediction coding {paragraph [0055]), determining residuals ([0060]-[0062], and filtering 107 (see Fig. 1 and corresponding paragraphs [0041]-[0046]}. 
Reinforcing Lee teachings on filter interchangeable equivalents, Chernyak also teaches the equivalence of applying in-loop filters to either the residual blocks (signals) or reconstructed image signals (blocks) by listing them as interchangeable options for the in-loop filter component 225 in paragraphs [0062]-[0064].  Furthermore, these in-loop filters process/filter based on various characteristics of the coding block (see the multiple parameters that adjust how the filter is applied and/or where such filters should be applied including filter control data in paragraph [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeon’s loop filtering (that filters diagonal lines of pixels, along a diagonal boundary between the first and second reconstructed blocks and that minimizes inconsistencies of pixel values of pixels along the diagonal boundary)
that is applied along the diagonal boundary between reconstructed blocks to instead apply that loop filtering to the residual blocks as taught by both Lee and Chernyak because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination’s (deblocking) filtering that is applied along the diagonal boundary between residual signals (blocks) such that the deblocking         filtering determines, based on a size of the coding block, a number of diagonal lines of pixels along a boundary between the first residual and the second residual to process that minimizes inconsistencies of pixel values of pixels along the diagonal boundary as taught by Lee because a) Chernyak motivates such a substitution by describing loop filters as being interchangeably applied to either the reconstructed block or the residual signal (as per Chernyak paragraphs [0062]-[0064]); b) because doing so involves interchangeable equivalents in which the substitution of the deblocking loop filter at the residual signal stage instead of the reconstructed block stage does not involve a change in function for the filter and the results of the substitution would have been predictable (e.g. less noticeable block boundaries along the border between the blocks which is the very definition and purpose of deblocking filters including along the diagonal borders between the triangular blocks specifically disclosed by both Drugeon and Lee and where such diagonal borders would similarly benefit from deblocking just as square blocks benefit by removing block distortion generated in boundaries between blocks as also specifically motivated in [0122] of Lee; in other words, motivation includes less noticeable diagonal block boundaries that may occur due to the triangular partitioning used by Drugeon and Lee); and/or c) because Lee further teaches that this filtering may be interchangeably applied to the reconstructed sample (block), reference sample (block) or residue sample (block) [0008], [0017], fig. 8, [0038], [0207]-[0217], [0256].   
Claim 21
The rejection of claim 2 above applies mutatis mutandis to the corresponding limitations of claim 21 due to the parallel claim language.  


Claims 5, 6, 7, 14, 15, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, Lee and Chernyak as applied to claims 1, 5, and 20 above, and further in view of Tamse (US 20190028703 A1).
Claim 5
In regards to claim 5, Drugeon, Chernyak and Lee render obvious wherein the processing comprising filtering
Tamse is an analogous reference because it is directed to video coding that applies block partitioning, inter-prediction, and in-loop filtering (see Figs. 2, 3, 5, 16, 22, and paragraphs [0005]-[0007], [00073]-[0075], [0088]-[0090]).  
Tamse also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, a plurality of lines of pixels along a border between the blocks to minimize inconsistencies of pixel values of the plurality of lines of pixels along the border {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size (or type) of the filter 420 that varies based on size of the prediction block (coding block) is within the broadest reasonable interpretation (BRI) of these claim elements particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered).  As to “pixels along a border” note the size of the filter 420 has a spatial extent that encompasses pixels along the border as claimed}.  
Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to utilize a low pass filter to smooth the pixels (plural lines) along the border as taught by Tamse because a) Drugeon already suggests [0218] employing clipping in the deblock filtering to prevent excessive smoothing thus indicating that the deblock filtering is itself a smoothing filter and [0498] discussing reference pixel filtering that includes smoothing and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results (e.g. less noticeable block boundaries along the diagonal boundary/border between the blocks).
Claim 6
In regards to claim 6, Drugeon discloses filtering but is not relied upon to disclose wherein the low passing comprises a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength.
Tamse also teaches wherein the filtering uses a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength {see paragraphs [0088]-[0090] in which size (strength) of filter is based on prediction block size.  See also paragraphs [0101]-[0118] further illustrating that Gaussian filters are known and conventionally applied and that such Gaussian filters apply adjustable weights (coefficients) that are associated with a plurality of taps (expressed in the matrix of equation 7).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and particularly Drugeon’s loop filter such that its filtering uses a discrete Gaussian filter with a plurality of taps and wherein a plurality of coefficients associated with the plurality of taps indicate a filtering strength as taught by Tamse because doing so amounts to a simple substitution of one known element (Gaussian filter) for another (in-loop filter) performing the same function of minimizing inconsistencies of pixel values along a border between the first and second processed residual signals and the results of the substitution would have been predictable  (e.g. less noticeable block boundaries along the diagonal boundary/border between the blocks).
Claim 7
In regards to claim 7, Drugeon is not relied upon to disclose but Tamse teaches wherein the filtering strength increases as the coding block size increases {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size of the filter 420 is within the broadest reasonable interpretation (BRI) of “filtering strength” particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered)}.  Lee also teaches wherein the filtering strength increases as the coding block size increases {see [0224], [0238]-[0241], [0285]-[0287] where the filter size/strength and number of lines in the filter increases when the current coding block is larger}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Drugeons’ loop filter such that wherein the at least one characteristic of the coding block comprises a coding block size and wherein the filtering strength increases as the coding block size increases as taught by Tamse and Lee because doing so amounts to a simple substitution of one known element (filter whose strength increases as the coding block size increases) for another (in-loop filter) performing the same function of minimizing inconsistencies of pixel values along a diagonal border/boundary between the first and second processed residual signals and the results of the substitution would have been predictable.
Claim 14
In regards to claim 14, Drugeon, Lee and Chernyak render obvious wherein the processing comprising filtering
Tamse also teaches that the loop filter is based on a size of the coding block such that it performs processing, based on a size of the coding block, a plurality of lines of pixels along a border between the blocks to minimize inconsistencies of pixel values of the plurality of lines of pixels along the border {see paragraphs [0088]-[0090], [0101]-[0118], particularly [0088], [0112] wherein the variable size (or type) of the filter 420 that varies based on size of the prediction block (coding block) is within the broadest reasonable interpretation (BRI) of these claim elements particularly in view of instant specification, paragraph [0035], in which stronger filter processing is performed by increasing the filter size (number of pixels to be filtered).  As to “pixels along a border” note the size of the filter 420 has a spatial extent that encompasses pixels along the border as claimed}.  
 Tamse also teaches wherein the filtering is based on a low pass filter (see the low pass filter which may be a Gaussian filter as per [0101]-[0118] which also further illustrates that low pass Gaussian filters are known and conventionally applied in this context}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination including Drugeon’s loop filtering to utilize a low pass filter to smooth the pixels (plural lines) along the diagonal boundary as taught by Tamse because a) Drugeon already suggests [0218] employing clipping in the deblock filtering to prevent excessive smoothing thus indicating that the deblock filtering is itself a smoothing filter and [0498] discussing reference pixel filtering that includes smoothing and/or b) because doing so merely combines prior art elements according to known methods to yield predictable results (e.g. less noticeable block boundaries along the diagonal boundary between the blocks).
Claims 15 and 16
The rejection of claims 6 and 7 above applies mutatis mutandis to the corresponding limitations of claims 15 and 16, respectively due to the parallel claim language.  
Claim 19 (Cancelled)
Claim 22
The rejection of claim 14 above applies mutatis mutandis to the corresponding limitations of claim 22 due to the parallel claim language.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Drugeon, Lee and Chernyak as applied to claims 20, 1, and 11 respectively above, and further in view of Wang (US 20190273950 A1) and/or Igarishi (JP 2017050744 A).
Claims 23-25
The base references are not relied upon to disclose wherein the size of the coding block exceeds a threshold that is indicative of content that is flat.
Wang teaches wherein the size of the coding block exceeds a threshold that is indicative of content that is flat {it is noted that this element is recited in very broad terms and merely corresponds to a basic tenet of video coding as evidenced by Wang that a large-sized coding block improves encoding efficiency in flat regions as per [0011].  Igarishi teaches further details of conventional block size determinations based on comparison with threshold activity levels and/or prediction accuracies.  See the markups made to the English translation provided herewith}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include wherein the size of the coding block exceeds a threshold that is indicative of content that is flat as taught by Wang and/or Igarishi because doing so increases coding efficiency by using larger blocks for flat content as motivated by Wang and Igarishi and/or doing so merely combines prior art elements according to known methods to yield predictable results of coding efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US-20200036978 A1) discloses a filter module 235 that may be a deblocking filter, ALF or SAO filter applied to the residual blocks.  See [0072]-[0074].
Lee (US-20210021832 A1) discloses, in [0198], that the intra filter may be determined on the basis of at least one of the size/shape of the current block, the size/shape of the transform block, information on the filter strength, or a variation of neighboring samples and, in [0343] and FIG. 20A, a region in which bi-directional intra prediction is applied may be in a quadrangular shape. Alternatively, as in the example shown in FIG. 20B, a region in which bi-directional intra prediction is applied may be in a triangular shape.
Norkin (WO-2012096614 A2) discloses deblocking filtering that reduces blocking artifacts at block boundaries in which the filtering strength is adjusted based on the current block size.  See abstract.
Abe (US 20200014950 A1) discloses boundary smoothing between triangular shaped partitions are split from an image block.  See abstract, Figs. 2, 3, 7 and corresponding text sections.
Jun (US 20190246103 A1) teaches the coding units may be partitioned or subdivided into various sizes and forms including a two-dimensional geometrical figure such as a rectangular shape, a square shape, a trapezoid shape, a triangular shape, a pentagonal shape, etc. See paragraph [0047].
Chiang (US 2019/0379901) discloses triangular prediction units and an adaptive weighting process can be performed to the diagonal edge after predicting the two triangular prediction units. See Fig. 9, paragraph [0076].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486